Opinion by
Judge Cofer :
A lease for years is only a chattel (see Sec. 13, Chap. 21, Gen. Stat.; Wilgus v. Commonwealth, 9 Bush 556), and although in the name of the wife (not being expressed to be for her separate use) is as much the property of the husband as any other chattel acquired in her name.
The leasehold being the property of the husband the improvements upon it are his also, and whether the judgment be right or not it does not affect her property rights, and as she alone appeals, it must be affirmed.